


110 HR 1742 IH: Fire Sprinkler Incentive Act of

U.S. House of Representatives
2007-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1742
		IN THE HOUSE OF REPRESENTATIVES
		
			March 28, 2007
			Mr. Langevin (for
			 himself, Mr. Cantor,
			 Mrs. Jones of Ohio,
			 Mr. Ramstad,
			 Mr. Pascrell,
			 Mr. Butterfield,
			 Ms. Schwartz,
			 Mr. King of New York,
			 Mr. Gerlach,
			 Mr. McIntyre,
			 Mr. Cohen,
			 Mr. Boozman,
			 Ms. Zoe Lofgren of California,
			 Ms. Sutton,
			 Mr. Thompson of Mississippi,
			 Mr. Etheridge,
			 Mr. Ehlers,
			 Mr. LoBiondo,
			 Mr. Saxton,
			 Mr. Shays,
			 Mr. Shimkus,
			 Mr. Brady of Pennsylvania, and
			 Mr. Grijalva) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to classify
		  automatic fire sprinkler systems as 5-year property for purposes of
		  depreciation.
	
	
		1.Short titleThis Act may be cited as the
			 Fire Sprinkler Incentive Act of
			 2007.
		2.FindingsThe Congress finds that—
			(1)the publication of
			 the original study and comprehensive list of recommendations in America
			 Burning, written in 1974, requested advances in fire prevention through the
			 installation of automatic sprinkler systems in existing buildings have yet to
			 be fully implemented;
			(2)fire departments
			 responded to approximately 1,600,000 fires in 2005;
			(3)there were 3,675
			 civilian deaths and 17,925 civilian injuries resulting from fire in the United
			 States in 2005;
			(4)87 firefighters
			 were killed in 2005;
			(5)fire caused
			 $10,672,000,000 in direct property damage in 2005, and sprinklers are
			 responsible for a 70 percent reduction in property damage from fires in public
			 assembly, educational, residential, commercial, industrial and manufacturing
			 buildings;
			(6)fire departments
			 respond to a fire every 20 seconds, a fire breaks out in a structure every 61
			 seconds and in a residential structure every 79 seconds in the United
			 States;
			(7)the Station
			 Nightclub in West Warwick, Rhode Island, did not contain an automated sprinkler
			 system and burned down, killing 100 people on February 20, 2003;
			(8)due to an automated
			 sprinkler system, not a single person was injured from a fire beginning in the
			 Fine Line Music Café in Minneapolis after the use of pyrotechnics on February
			 17, 2003;
			(9)the National Fire
			 Protection Association has no record of a fire killing more than 2 people in a
			 completely sprinklered public assembly, educational, institutional or
			 residential building where the system was properly installed and fully
			 operational;
			(10)sprinkler systems
			 dramatically improve the chances of survival of those who cannot save
			 themselves, specifically older adults, young children and people with
			 disabilities;
			(11)the financial
			 cost of upgrading fire counter-measures in buildings built prior to fire safety
			 codes is prohibitive for most property owners;
			(12)many State and
			 local governments lack any requirements for existing structures to contain
			 automatic sprinkler systems;
			(13)under the present
			 straight-line method of depreciation, there is a disincentive for building
			 safety improvements due to an extremely low rate of return on investment;
			 and
			(14)the Nation is in
			 need of incentives for the voluntary installation and retrofitting of buildings
			 with automated sprinkler systems to save the lives of countless individuals and
			 responding firefighters as well as drastically reduce the costs from property
			 damage.
			3.Classification of
			 automatic fire sprinkler systems
			(a)In
			 generalSubparagraph (B) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 (relating to 5-year property) is amended by striking
			 and at the end of clause (v), by striking the period at the end
			 of clause (vi) and inserting , and , and by adding at the end
			 the following:
				
					(vii)any automated
				fire sprinkler system placed in service after April 11, 2003, in a building or
				structure which was placed in service before such
				date.
					.
			(b)Alternative
			 systemThe table contained in section 168(g)(3)(B) of the
			 Internal Revenue Code of 1986 is amended by inserting after the item relating
			 to subparagraph (B)(iii) the following:
				
					
						
							“(B)(vii)7”.
							
						
					
				
			(c)Definition of
			 automatic fire sprinkler systemSubsection (i) of section 168 of
			 the Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
				
					(17)Automated fire
				sprinkler systemThe term automated fire sprinkler
				system means those sprinkler systems classified under one or more of the
				following publications of the National Fire Protection Association—
						(A)NFPA 13,
				Installation of Sprinkler Systems,
						(B)NFPA 13 D,
				Installation of Sprinkler Systems in One and Two Family Dwellings and
				Manufactured Homes, and
						(C)NFPA 13 R,
				Installation of Sprinkler Systems in Residential Occupancies Up to and
				Including Four Stories in
				Height.
						.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after April 11, 2003.
			(e)Waiver of
			 limitationsIf refund or
			 credit of any overpayment of tax resulting from the amendments made by this
			 section is prevented at any time before the close of the 1-year period
			 beginning on the date of the enactment of this Act by the operation of any law
			 or rule of law (including res judicata), such refund or credit may nevertheless
			 be made or allowed if claim therefor is filed before the close of such
			 period.
			
